                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


  PAULA VIELLE,
                                                   CV 18-123-M-DLC-JCL
                       Plaintiff,

  vs.                                               ORDER

  WAL-MART STORES, INC., and
  JOHN DOES 1-5,

                       Defendants.

        Pursuant to the Stipulation for Dismissal with Prejudice, IT IS HEREBY

ORDERED that the above-entitled action be dismissed on the merits, with prejudice,

as fully and finally compromised, each party to pay their own costs.

              DATED this 9th day of April, 2019



                                              ______________________________
                                              Jeremiah C. Lynch
                                              United States Magistrate Judge




                                          1
